DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on September 6, 2017. It is noted, however, that applicant has not filed a certified copy of the subject application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed on March 5, 2020, August 31, 2020, and October 7, 2020 have been received and the references listed thereon have been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the screws as set forth in claim 11 and claim 15, and the first blade that includes a second connecting member as set forth in claim 13 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Specification
The disclosure is objected to because of the following informalities:
On page 7, line 4, numeral 111 is used to represent two different features, namely, the receiving portion and the receiving cavity, which is improper.
On page 11, lines 13-14, the recitation “a height direction and height direction that are perpendicular to each other” in unclear and appears to be inaccurate.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)/1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification and drawings do not provide support or sufficient support for the recitation “wherein the first blade further comprises: … a second connecting member …” as set forth in claim 13, lines 1, 4, and 5. Rather, support is provided for the second blade 22 further comprising a second connecting member 223.

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 5, line 2, the recitation “detachable from the housing” is vague and indefinite as to what is being set forth, particularly since the lower cover is part of the housing, and thus it is not clear how it is detachable from itself.
In claim 6, lines 1-2, the recitation “a receiving groove, and the third bearing is disposed in interference fit with the receiving groove” is vague and indefinite as to whether this structure refers to “fixedly connected” in claim 5 (line 5) or to other such connecting structure.

in line 9, the recitation “surrounding” is vague and indefinite as to what it refers (i.e., surrounding what?); in line 10, structural cooperation is not positively set forth between the upper chamber and the motor, particularly since, in the operable hedge trimmer, the motor is received in the upper chamber, and thus to obviate this issue, it is suggested to simply delete “for” before “receiving” or the like; in line 11, the recitation “surrounding” is vague and indefinite as to what it refers (i.e., surrounding what?); in line 12, structural cooperation is not positively set forth between the lower chamber and the transmission device, particularly since, in the operable hedge trimmer, the transmission device is received in the lower chamber, and thus to obviate this issue, it is suggested to simply delete “for” before “receiving” or the like.
In claim 12, line 5, the recitation “the axis direction of the motor” lacks positive antecedent basis, and it seems that it should be changed to --the direction of the motor axis--.
In claim 13, line 2, the recitation “configured to fixedly connect” is vague and indefinite as to what structure is being set forth (i.e., is it connected or not?), particularly since, in the operable hedge trimmer, the first connecting member fixedly connects the 
In claim 15, line 8, structural cooperation is not positively set forth between the receiving cavity and the motor and transmission device, particularly since, in the operable hedge trimmer, the motor and transmission device are received in the receiving cavity, and thus to obviate this issue, it is suggested to simply delete “for” before “receiving” or the like; in line 12, the recitation “for cooperating with the first blade” is vague and indefinite since no structural connection (i.e., structural cooperation) is provided between the first eccentric portion and the first blade, and to obviate this matter, it is suggested to insert --operably connected to the first blade-- before “for cooperating”; similarly, in line 13, the recitation “for cooperating with the second blade” is vague and indefinite since no structural connection (i.e., structural cooperation) is provided between the second eccentric portion and the second blade, and to obviate this matter, it is suggested to insert --operably connected to the second blade-- before “for cooperating”; in lines14-15, the recitation “a first inner ring which is in contact with the first eccentric portion and a first outer ring which is in contact with the first blade” is vague and indefinite as to whether the first inner ring is in contact with the first eccentric portion or in contact with both the first eccentric portion and a first outer ring; similarly, in 
In claim 19, line 2, the recitation “detachable from the housing” is vague and indefinite as to what is being set forth, particularly since the lower cover is part of the housing, and thus it is not clear how it is detachable from itself.
In claim 20, lines 1-2, the recitation “a receiving groove, and the third bearing is disposed in interference fit with the receiving groove” is vague and indefinite as to whether this structure refers to “fixedly connected” in claim 19 (line 5) or to other such connecting structure; in line 3, the recitation “the main body portion” lacks antecedent basis.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Thus, at this time, no claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nie et al., U. S. Pub. No. 2012/0017447 in view of Official notice as evidenced by Dodegge, pn 2,658,273 or Napper, pn 2,528,386.
Regarding claim 1 and the claims dependent therefrom, Nie substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a blade assembly (e.g., 1) comprising a first blade (e.g., 20) and a second blade (e.g., 30) that is capable of moving relative to the first blade;
a motor (see paragraph 0016, lines 4-7) comprising a motor shaft (e.g., 16) capable of rotating about a motor axis;
a transmission device (see paragraph 0016, lines 4-7) configured to transmit motion between the motor and the blade assembly; and
a housing (e.g., 15) formed with a receiving cavity for receiving the motor and the transmission device (see paragraph 0016, lines 4-7);
wherein the motor drives the first blade and the second blade to move relative to the first blade;
wherein the transmission device comprises:
a speed reduction assembly comprising a first gear (e.g., 9 or 8) for introducing motion output from the motor to the transmission device; and
an eccentric block assembly comprising an eccentric block (e.g., 11, 12, 14), wherein the eccentric block comprises a first eccentric portion (e.g., 11) for 
wherein the first blade (e.g., 20) comprises:
a first blade edge portion formed with a plurality of first blade edges (e.g., conventional, the portion to which the lead line for numeral 20 is directed as shown in Fig. 3); and
a first connecting portion (e.g., 21) connecting the first blade edge portion and the transmission device;
the second blade (e.g., 30) comprises:
a second blade edge portion formed with a plurality of second blade edges (e.g., conventional, the portion to which the lead line for numeral 30 is directed as shown in Fig. 3); and
a second connecting portion (e.g., 31) connecting the second blade edge portion and the transmission device; and
the transmission device further comprises:
a first bearing (e.g., a first occurrence of 13 as shown in Fig. 3) comprising a first inner ring which is in contact with the first eccentric portion and a first outer ring which is in contact with the first connecting portion; and
a second bearing (e.g., a second occurrence of 13 as shown in Fig. 3) comprising a second inner ring which is in contact with the second eccentric portion and a second outer ring which is in contact with the second connecting portion;
[claim 2] wherein the first eccentric portion and the second eccentric portion are sequentially disposed along a direction of the motor axis (e.g., as shown in Fig. 3);
[claim 13 (from 2)] wherein the first blade further comprises:
a first connecting member (e.g., extending from 21 as shown for 20 in Fig. 3) configured to fixedly connect the first connecting portion and the first blade edge portion as a whole; and
a second connecting member (e.g., extending from 31 as shown for 30 in Fig. 3) configured to fixedly connect the second connecting portion and the second blade edge portion as a whole;
[claim 14] wherein the first connecting portion (e.g., 21) is formed with a first oblong hole (e.g., see Fig. 3), the first bearing is disposed in the first oblong hole, the second connecting portion (e.g., 31) is formed with a second oblong hole, and the second bearing is disposed in the second oblong hole.
Regarding claim 15 and the claims dependent therefrom, Nie substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a blade assembly (e.g., 1) comprising a first blade (e.g., 20) and a second blade (e.g., 30) that is capable of moving relative to the first blade;
a motor (see paragraph 0016, lines 4-7) comprising a motor shaft (e.g., 16) capable of rotating about a motor axis, wherein the motor drives the first blade and the second blade to move relative to the first blade;

a housing (e.g., 15) formed with a receiving cavity for receiving the motor and the transmission device (see paragraph 0016, lines 4-7);
wherein the transmission device comprises:
an eccentric block assembly comprising an eccentric block (e.g., 11, 12, 14), wherein the eccentric block comprises a first eccentric portion (e.g., 11) for cooperating with the first blade and a second eccentric portion (e.g., 12) for cooperating with the second blade;
a first bearing (e.g., a first occurrence of 13 as shown in Fig. 3) comprising a first inner ring which is in contact with the first eccentric portion and a first outer ring which is in contact with the first blade; and
a second bearing (e.g., a second occurrence of 13 as shown in Fig. 3) comprising a second inner ring which is in contact with the second eccentric portion and a second outer ring which is in contact with the second blade;
[claim 16] wherein the first eccentric portion and the second eccentric portion are sequentially disposed along a direction of the motor axis (e.g., as shown in Fig. 3).
Thus, Nie lacks the specific configuration of the transmission device, specifically the first and second bearings as follows:
[from claims 1, 15] a first bearing comprising a first inner ring which is in contact with the first eccentric portion and a first outer ring which is in contact with the first blade; and

However, the Examiner takes Official notice that such bearings are old and well known in the art for which an entire class, class 384, is provided in the United States Classification System, wherein such bearings provide various well known benefits, particularly the benefit of reducing wear on the cam (i.e., the bearing outer contact surface thereof) and the cam follower (i.e., the inner contact surface thereof). As evidence in support of the taking of Official notice, Dodegge discloses an example of a hedge trimmer with a transmission device having a cam follower comprising a bearing configuration; specifically a roller (e.g., 81) which includes an inner ring and an outer ring as shown in Fig. 3 that cooperates with a cam slot (e.g., 79) to drive the associated blade. Additionally, Napper discloses an example of such a cam follower comprising a bearing (e.g., 46) including an outer ring 48 (e.g., see Figs. 2-3) and teaches that it is an anti-friction bearing (e.g., see col. 3, lines 32-36) and that it is a conventional form of cam and follower for providing rectilinear motion (e.g., see col. 3, lines 47-51). Therefore, it would have been obvious to one having ordinary skill in the art to provide such a bearing on the pins 13 of Nie to gain the well known benefits including that described above.
Claims 3-6 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nie et al., U. S. Pub. No. 2012/0017447 in view of Official notice as evidenced by Dodegge, pn 2,658,273 or Napper, pn 2,528,386 as applied to claims 1, 2, 15, and 16 above, and further in view of Official notice as evidenced by Huang, U.S. Pub. No. 2005/0009659.
The combination substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
[claim 3 (from 2); claim 17 (from 16)] wherein the eccentric block is further formed with an eccentric hole (e.g., shown in Fig. 3 in each of 11 and 12 through which axis “A-A” extends) that sequentially penetrates the first eccentric portion and the second eccentric portion, and the transmission device comprises a driving shaft (e.g., 10) passing through the eccentric hole (e.g., see Fig. 1);
[claim 4 (from 3); claim 18 (from 17)] wherein the driving shaft comprises a passing portion that passes through the eccentric hole and is located on a side of the eccentric block away from the motor, and the hedge trimmer further comprises a third bearing sleeved on the passing portion;
[claim 5 (from 3); claim 19 (from 18)] wherein the housing further comprises a lower cover (e.g., 5) that is detachable from the housing, and the lower cover closes the receiving cavity on a lower side of the receiving cavity, and the third bearing comprises:
a third inner ring that is in clearance fit with the passing portion; and
a third outer ring that is fixedly connected to the lower cover;
[claim 6 (from 5)] wherein the lower cover is formed with a receiving groove (e.g., shown in 5 at the lower end of axis “A-A” as and the third bearing is disposed in interference fit with the receiving groove;
[claim 20 (from 19)] wherein the lower cover is formed with a receiving groove (e.g., shown in 5 at the lower end of axis “A-A” as viewed in Fig. 3), the third bearing is disposed in interference fit with the receiving groove, and the lower cover is connected to the main body portion by screws (e.g., 6; see entire paragraph 0017, particularly lines 5-7).
Thus, Nie further lacks the specific drive configuration that drives the first and second eccentric portions as follows:
[from claims 3, 17] and the transmission device comprises a driving shaft passing through the eccentric hole;
[from claim 4, 18] a third bearing sleeved on the passing portion;
[from claim 5, 19] and the third bearing comprises:
a third inner ring that is in clearance fit with the passing portion; and
a third outer ring that is fixedly connected to the lower cover;
[from claims 6, 20] the third bearing is disposed in interference fit with the receiving groove.
That is, Nie discloses a driving configuration wherein the drive gear 8 is drivingly connected to the first and second eccentric portions by two posts 13 and is supported 
However, the Examiner takes Official notice that such driving configurations are old and well known in the art and provide a simpler configuration with fewer components including less structural features to accommodate those components, wherein such a driving shaft is fixedly mounted to the drive gear 8 and is rotatably supported by a third bearing at each end of the driving shaft to rotatably support the ends of the shaft in the lower cover and the main housing, respectively, wherein such bearings are known to be mounted in any one of a variety of ways including a friction fit between the outer ring and the structure to which it is mounted (i.e., the lower cover and the main housing) to fixedly support the third bearing in the desired location. It is respectfully submitted that, to one having ordinary skill in the art, the subject modification is but one of a number of known or obvious alternative drive configurations to transfer the rotary power of the motor to the blades to reciprocatingly drive the blades. As evidence in support of the taking of Official notice, Huang discloses such an alternative driving configuration, particularly with regards to the driving shaft and the first and second eccentric portions. Specifically, Huang discloses a driving shaft 411, 421 (which is two separate co-linear shafts integrally connected together via the first and second eccentric portions, which is considered to be an obvious alternative configuration to a single shaft extending through both and integrally connected to both the first and second eccentric portions), wherein the driving shaft is drivingly connected to the drive gear 20, with its ends rotatably supported by third bearings (e.g., see Figs. 3, 7) in the lower cover and the main cover, to transfer the rotary drive of the motor to the reciprocating motion of the blades. .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nie et al., U. S. Pub. No. 2012/0017447 in view of Official notice as evidenced by Dodegge, pn 2,658,273 or Napper, pn 2,528,386 as applied to claims 1 and 2 above, and further in view of Official notice as evidenced by Mang et al., U.S. Pub. No. 2010/0218385.
The combination of claim 2 substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
[claim 7 (from 2)] further comprising:
a circuit board for controlling the motor;
wherein the housing comprises:
a main body portion (e.g., 15) formed with a main handle for a user to hold and a support portion for supporting the circuit board;
an upper cover surrounding, with the support portion, and formed with an upper chamber for receiving the motor; and
a lower cover (e.g., 5) surrounding, with the support portion, and formed with a lower chamber for receiving the transmission device (e.g., see Fig. 3);
wherein the circuit board is disposed in the upper chamber.
Thus, the combination of claim 2 lacks a circuit board, a support portion therefor, and an explicit disclosure of a handle as follows:
(a)	a circuit board and the support portion that supports the circuit board as follows:
[from claim 7] a circuit board for controlling the motor;
a support portion for supporting the circuit board;
an upper cover surrounding, with the support portion, and formed with an upper chamber for receiving the motor;
wherein the circuit board is disposed in the upper chamber; and
(b)	a main handle as follows:
[from claim 7] a main body portion formed with a main handle for a user to hold.
Regarding (a), the Examiner takes Official notice that such circuit boards are old and well known in the art for controlling the motor. As evidence in support of the taking of Official notice, Mang discloses such a circuit board (e.g., 6; see Fig. 2; see paragraph0021, last line) in the main housing (e.g., 2) in which the motor is located, and teaches that the circuit board achieves an electrical connection between a battery and the motor. Therefore, it would have been obvious to one having ordinary skill in the art to provide such a circuit board on the tool of Nie to control the operation of the motor.
Regarding (b), the Examiner takes Official notice that such handles of the main body portion are old and well known in the art and are standard in most if not all such hedge trimmers for providing a way to support the hedge trimmer for use thereof, wherein such handles often include a trigger for actuating the hedge trimmer. It is As evidence in support of the taking of Official notice, Li discloses a main housing (e.g., the structure contacted by the lead line of numeral 51 as viewed in Fig. 1) formed with such a handle (e.g., 60; see Fig. 1; see paragraph 0068, lines 1-2). Therefore, it would have been obvious to one having ordinary skill in the art to provide such a handle on the tool of Nie, as is standard, for the well known benefits including supporting and handling/manipulating of the tool.
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nie et al., U. S. Pub. No. 2012/0017447 in view of Official notice as evidenced by Dodegge, pn 2,658,273 or Napper, pn 2,528,386 as applied to claims 1 and 2 above, and further in view of Official notice as evidenced by Mang et al., U.S. Pub. No. 2010/0218385 as applied to claim 7 above, and further in view of Official notice as evidenced by Huang, U.S. Pub. No. 2005/0009659.
The combination of claim 7 substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
[claim 8 (from 7)] wherein the eccentric block is further formed with an eccentric hole (e.g., shown in Fig. 3 in each of 11 and 12 through which axis “A-A” extends) that sequentially penetrates the first eccentric portion and the second eccentric portion;
driving shaft (e.g., 10), and the driving shaft comprises a passing portion passing through the eccentric hole (e.g., see Fig. 1); and
the hedge trimmer further comprises:
a third bearing comprising a third inner ring that is in clearance fit with the passing portion and a third outer ring that is in interference fit with the lower cover;
[claim 11 (from 8)] wherein the lower cover is connected to the main body portion by screws (e.g., 6).
Thus, the combination of claim 7 lacks the specific drive configuration that drives the first and second eccentric portions as follows:
[from claim 8]  the transmission device comprises a driving shaft;
a third bearing comprising a third inner ring that is in clearance fit with the passing portion and a third outer ring that is in interference fit with the lower cover.
It is noted that the following is the same reasoning as applied to claims 3-6 and 17-20 above.
That is, the combination, specifically Nie thereof, discloses a driving configuration wherein the drive gear 8 is drivingly connected to the first and second eccentric portions by two posts 13 and is supported for rotation about axis “A-A” by shaft 10, rather than having a single shaft being supported and driven by the drive gear 8.
However, the Examiner takes Official notice that such driving configurations are old and well known in the art and provide a simpler configuration with fewer components . As evidence in support of the taking of Official notice, Huang.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nie et al., U. S. Pub. No. 2012/0017447 in view of Official notice as evidenced by Dodegge, pn 2,658,273 or Napper, pn 2,528,386 as applied to claims 1 and 2 above, and further in view of Official notice as evidenced by Mang et al., U.S. Pub. No. 2010/0218385 as applied to claim 7 above, and further in view of Official notice as evidenced by Huang, U.S. Pub. No. 2005/0009659, and further in view of Szoke, Jr., pn 7,603,781 and/or European Publication 1 642 669 (hereafter “EP ‘669”).
The combination of claim 8 substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
[claim 9 (from 8)] wherein the first connecting portion and the second connecting portion are made of a first material, and the first blade edge portion and the second blade edge portion are made of a second material different from the first material.
That is, the combination of claim 8, particularly Nie thereof, lacks the blade edge material being different from the connecting portion material as follows:
[from claim 9] the first blade edge portion and the second blade edge portion are made of a second material different from the first material.
However, the Examiner takes Official notice that it is old and well known in the art to form the blade edges from a different material than the rest of the blade to enhance the performance of the blade edges and thus the blades and the device as a whole As evidence in support of the taking of Official notice, Szoke (see Fig. 66; see col. 6, lines 4-8, and claims 2 and 4) and EP ‘669 each disclose such a configuration in which the blade edges are made from a different material than the rest of the blade. Therefore, it would have been obvious to one having ordinary skill in the art to provide blades edges of Nie made of such a material to gain the well known benefits including those described above.
Regarding claim 10, the combination of claim 8 lacks a spacer and elastic piece as follows:
[claim 10 (from 8)] further comprising:
a spacer disposed between the third bearing and the eccentric block; and
an elastic piece disposed between the third bearing and the spacer.
However, the Examiner takes Official notice that such pieces are old and well known in manufacturing assemblies and provide various well known benefits including to take up unwanted spacing between assembled components to make for a better fit and to provide support or abutment surfaces for adjacent components to maintain the position of one or more components. Therefore, it would have been obvious to one having ordinary skill in the art to provide such a spacer and elastic piece in the assembly of Nie to gain the well known benefits including those described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
June 8, 2021